Citation Nr: 0409209	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
February 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003 rating decision by the RO.  



FINDINGS OF FACT

1.  The current evidence shows that the veteran has a 
bilateral hearing disability for VA compensation purposes 
that as likely as not is due to the exposure to acoustic 
trauma in service.  

2.  The current evidence shows that the veteran has tinnitus 
that as likely as not is due to the exposure to acoustic 
trauma in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 7104; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the Statement 
of the Case (SOC), and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes an evidence development letter 
dated in July 2002 in which the veteran was advised of the 
type of evidence necessary to substantiate his claims for 
service connection. 

In that letter, the veteran was also advised of his and VA's 
responsibilities under VCAA, including what evidence should 
be provided by the veteran and what evidence should be 
provided by VA.  

The Board finds that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed to substantiate his claim, and in obtaining evidence 
pertaining to it, under the VCAA.  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  


II.  Entitlement to service connection for bilateral hearing 
loss and tinnitus

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He contends that he 
developed these disabilities as a result of noise exposure 
experienced while serving as a heavy equipment operator for 
sixteen months during service.  

The veteran's Enlisted Record and Report of Separation 
reflects that his military occupational specialty was machine 
operator and that he served in the 1692nd Engineer Combat 
Battalion.  

The Board notes that most of the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The only pertinent 
record that has been obtained is a report of physical 
examination completed for separation in January 1947, which 
shows that the veteran's hearing was found to be 15/15 on 
whispered voice testing in both ears.  

Under such circumstances, where service medical records have 
been lost or destroyed, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The record reflects that, in January 2003, the veteran 
underwent an authorized VA audiological evaluation.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
65
60
LEFT
15
25
30
30
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  

In the report of that evaluation, it was noted that the 
veteran had a history of noise exposure in the military that 
included working as a heavy equipment operator for sixteen 
months.  It was also noted that he had a post-service history 
of having worked in a steel mill occasionally over a period 
of twelve years.  

In view of the results of his January 2003 audiological 
evaluation, the Board concludes that the veteran does have a 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

In particular, the Board finds that auditory threshold in 
every frequency in the right ear is 40 decibels or greater, 
and that the speech recognition score in the left ear is only 
92 percent.  

In addition, the Board also concludes that the veteran has a 
current tinnitus disability.  

In this regard, the Board notes a May 2002 letter from Dr. 
A.W., Ph.D., who indicated that the veteran was experiencing 
tinnitus in his right ear.  

The Board also notes the report of his January 2003 
audiological evaluation in which it was noted that the 
veteran had described a two-year history of constant tinnitus 
in his right ear.  

With respect to the issue of whether the veteran's bilateral 
hearing loss and tinnitus were incurred in or aggravated by 
his military service, the Board found the most probative 
evidence of record to be the May 2002 letter from Dr. A.W., 
Ph.D.  

In her letter, Dr. A.W. indicated that she believed that it 
was at least as likely as not that the veteran's hearing loss 
of the right ear and tinnitus were attributable to intense 
noise such as internal combustion engines, heavy machinery, 
gunfire, aircraft and other acoustic trauma that he was 
exposed to during active military service.

The Board recognizes that the May 2002 opinion from A.W. only 
addresses hearing loss in the veteran's right ear and does 
not specifically deal with the etiology of any left ear 
hearing loss.  

However, the Board finds that the veteran appears to have the 
same history of noise exposure for both ears, and there is no 
indication of any post-service injury or noise exposure to 
the left ear that would suggest an etiology different than 
that of the right ear.  

For this reason, the Board finds that the May 2002 opinion 
from A.W. supports the conclusion that the hearing loss 
present in both ears developed as a result of noise exposure 
during military service.  38 U.S.C.A. § 5107.  

The Board notes that there is no contrary medical opinion of 
record regarding the etiology of these disabilities.  In 
summary, the Board finds that the veteran's bilateral hearing 
loss and tinnitus as likely as not were incurred as a result 
of noise exposure during his military service.  

Thus, by extending the benefit of the doubt to the veteran in 
this case, service connection is warranted.  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



